DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 06/06/2022.
Claims 1, 3, 9, and 26 have been amended.  Claims 2, 4-8, 10, 13, 15, and 17-19 were previously canceled and claim 31 newly added.

Allowable Subject Matter
Claims 1, 3, 9, 11-12, 14, 16, 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of automatically drawing a genealogical graph for an initial member and a target member, the method comprising each of the following limitations:
Receiving an initial member identifier identifying the initial member and a target member identifier identifying the target member by a processor by:
Operating a first computing device associated with a first user to display a machine-readable code uniquely associated with the first computing device;
Operating a second computing device associated with the second user to read the machine-readable code to identify the first computing device based on the unique association between the machine-readable code and the first computing device;
In response to identifying the first computing device, operating the processor to assign a first user identifier associated with the first user as the initial member identifier and to assign a second user identifier associated with the second user as the target member identifier;
Retrieving, from memory, a set of genealogical data for the initial member and a set of genealogical data for the target member;
Determining whether a genealogical connection exists between the initial member and the target member;
In response to determining the genealogical connection exists between the initial member and the target member, drawing the genealogical graph to illustrate at least a genealogical path between the initial member and the target member, wherein the genealogical path includes at least one linking member, and wherein the initial member, target member, and at least one linking member are represented by nodes connected by edges and each edge represents a first-degree relationship between nodes.
Independent claim 9 is allowed for substantially the same reasons as claim 1.
Regarding independent claim 31:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system of automatically drawing a genealogical graph for an initial member and a target member, the method comprising each of the following limitations:
Receiving an initial member identifier identifying the initial member and a target member identifier identifying the target member;
Retrieving, from memory, a set of genealogical data for the initial member and a set of genealogical data for the target member;
Determining whether a genealogical connection exists between the initial member and the target member;
In response to determining the genealogical connection exists between the initial member and the target member, drawing the genealogical graph to illustrate at least a genealogical path between the initial member and the target member, wherein the genealogical path includes at least one linking member, and wherein the initial member, target member, and at least one linking member are represented by nodes connected by edges and each edge represents a first-degree relationship between nodes;
Detect a display size of a computing device for displaying the genealogical graph; and
Adjusting the genealogical graph for the detected display size, wherein adjusting the genealogical graph for the detected display size includes omitting non-linking members from the genealogical graph, wherein a non-linking member is not part of the genealogical path.
Claims 3, 11-12, 14, 16, 20-30 depend from claims 1 and 9, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876